Citation Nr: 1004342	
Decision Date: 01/28/10    Archive Date: 02/16/10

DOCKET NO.  03-29 268A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, 
Texas


THE ISSUE

Entitlement to service connection for gastritis, including 
as secondary to service-connected bilateral knee disorders.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Schechter, Counsel



INTRODUCTION

The Veteran had active service from June 1979 to October 
1981.

The appeal comes before the Board of Veterans' Appeals 
(Board) from a March 2003 rating decisions by the above 
Department of Veterans Affairs (VA) Regional Office (RO).  
The Board previously remanded the claim in September 2008, 
and it now returns for further review.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant when further action is required.


REMAND

The Board in September 2008 remanded the claim to address 
the medical questions underlying the claim for service 
connection for a stomach disorder, claimed as secondary to 
service-connected bilateral knee disorders.  The Veteran was 
afforded an additional VA examination for compensation 
purposes in July 2009 to address these medical questions of 
secondary causation or aggravation.  The VA examiner noted a 
history of treatment for the Veteran's knees in service, and 
also noted the Veteran's past treatment for gastritis.  
However, the examiner found, in effect, that the Veteran's 
gastritis with complaints of reflux, which had been treated 
in the past, showed no continuity related to past 
chondromalacia or past treatment for chondromalacia.  The 
examiner accordingly concluded that the evidence 
preponderated against gastritis being causally related to 
treatment for the Veteran's knees.  

Unfortunately, the July 2009 VA examiner failed to address 
questions of aggravation of gastritis by the Veteran's 
service-connected bilateral knee disorders or treatment for 
those knee disorders, as expressly requested by the Board in 
the September 2008 remand.  Where the remand orders of the 
Board are not complied with, the Board errs as a matter of 
law when it fails to ensure compliance.  Stegall v. West, 11 
Vet. App. 268 (1998).  Accordingly, the case must again be 
remanded, to address this unanswered question of secondary 
aggravation.  

Accordingly, the case is REMANDED for the following action:

1.  The VA examiner who conducted the VA 
examination in July 2009 should be asked to 
provide an addendum opinion.  The examiner 
should note that a VA examination addressing 
etiology of the Veteran's claimed gastritis, 
as directly related to service, has already 
been addressed by a prior VA examination in 
February 2007.  An additional prior VA 
examination report addressing the 
gastrointestinal disorder claim is dated in 
July 2004 (an addendum examination report to 
a VA general medical examination for 
compensation purposes).  The claims folder 
must be made available to the examiner for 
review.  The reviewing examiner must address 
the question which the Board requested in its 
September 2008 remand but which was not 
addressed in the July 2009 examination 
report.  Specifically, the reviewer should 
answer the following:

a.  For any current, chronic gastritis-
type disorder found, provide an opinion, 
based upon the previous examination 
findings, appropriate tests and studies, 
historical records, and medical 
principles, with full clinical 
rationale, as to whether it is at least 
as likely as not (i.e., to at least a 
50-50 degree of probability) that the 
disorder has been aggravated by the 
medications taken for the Veteran's 
service-connected bilateral knee 
disorders, or whether such aggravation 
is unlikely (i.e., less than a 50-50 
probability).  

b.  Note:  As stated in our September 
2008 remand, the reason for this request 
is that secondary service connection may 
be granted, under 38 C.F.R. § 3.310(a), 
for disability which is proximately due 
to or the result of service-connected 
disability.  Such a connection can be 
made not only by actual causation, but 
also by aggravation of the later 
manifested disorder.  In the latter 
instance, the later, non-service-
connected disease or injury is said to 
have been aggravated by the service-
connected disease or injury and, in such 
cases, the veteran may be compensated 
for the degree of disability over and 
above the degree of disability existing 
prior to the aggravation. 

c.  Note:  The term "at least as likely 
as not" as used above does not mean 
merely within the realm of medical 
possibility, but rather that the weight 
of medical evidence both for and 
against a conclusion is so evenly 
divided that it is as medically sound 
to find in favor of causation as it is 
to find against it.

d.  Note:  The term "aggravation" in 
the above context refers to a permanent 
worsening of the pre-existing or 
underlying condition, as contrasted to 
temporary or intermittent flare-ups of 
symptoms which resolve with return to 
the baseline level of disability

e.  Any opinion provided should include 
discussion of specific evidence of 
record.  The reviewing examiner must 
also set forth the complete rationale 
underlying any conclusions drawn or 
opinions expressed.  The conclusions 
should reflect review of the claims 
folder, and the discussion of pertinent 
evidence.  If some questions cannot be 
answered without resorting to pure 
speculation, then the reviewer must 
provide a complete explanation why this 
is so.

2.  If the July 2009 VA examiner is 
unavailable or otherwise fails to provide the 
requested opinion, then the Veteran must be 
afforded an additional examination to address 
the secondary aggravation questions posed in 
remand instruction 

3.  Thereafter, the RO should readjudicate 
the remanded claim de novo.  If any benefit 
sought for the remanded gastritis claim is 
not granted to the Veteran's satisfaction, 
the Veteran and his representative should be 
provided with a supplemental statement of 
the case and afforded the appropriate 
opportunity to respond.

The appellant has the right to submit additional evidence 
and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



___________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a final decision 
of the Board of Veterans' Appeals is appealable to the U.S. 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
final decision of the Board on the merits of the appeal.  
38 C.F.R. § 20.1100(b) (2009).

